                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

KEITH LAMAR WILLIAMS,                      *
                                           *
       Plaintiff,                          *
                                           *
vs.                                        *    CIVIL ACTION NO. 19-00288-JB-B
                                           *
PAIGE HOWELL, et al.,                      *
                                           *
       Defendants.                         *

                                       ORDER

       After due and proper consideration of all portions of this

file       deemed   relevant    to   the       issues   raised,   and   a   de   novo

determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

June 20, 2019 (Doc. 5) is ADOPTED as the opinion of this Court.

It    is    ORDERED   that     Plaintiff’s       complaint   be   dismissed      with

prejudice for failure to state a claim upon which relief may be

granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       DONE this 2nd day of July, 2019.


                                                 s/JEFFREY U. BEAVERSTOCK
                                                 UNITED STATES DISTRICT JUDGE
